DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Gedeon on 8/23/22.

The application has been amended as follows: 

1. (Currently amended) A personal identification apparatus that identifies a first person and then identifies another person other than the first person, comprising: 
a recording unit configured to record identification information of the first person and biometric information of the first person linked to each other, and record feature information concerning an action taken by at least one of the first person and a second person, when the first person and the second person spent time together, the feature information being linked to the identification information of the first person and identification information of the second person; 
an information acquiring unit configured to acquire the biometric information of the first person and behavior information of the other person, the behavior information of the other person being different from biometric information of the other person; and
an identification processing unit configured to identify the first person based on the biometric information of the first person acquired by the information acquiring unit, search for the feature information linked to the first person in the recording unit, and identify the other person as the second person, based on matching between the behavior information acquired by the information acquiring unit and the feature information retrieved from the recording unit;
wherein the action taken by the at least one of the first person and the second person, when the first person and the second person spent time together, is an action that occurred outside of a host vehicle of the personal identification apparatus.


17. (Currently amended) A personal identification method for identifying a first person and then identifying another person other than the first person, comprising:
Recording, in a recording unit, identification information of the first person and biometric information of the first person linked to each other; 
recording, in the recording unit, feature information concerning an action taken by at least one of the first person and a second person, when the first person and the second person spent time together, the feature information being linked to the identification information of the first person and identification information of the second person; 
acquiring, with an information acquiring unit, the biometric information of the first person and behavior information of the other person, the behavior information of the other person being different from biometric information of the other person; 
identifying, with an identification processing unit, the first person based on the biometric information of the first person acquired by the information acquiring unit, search for the feature information linked to the first person in the recording unit; and 
identifying, with the identification processing unit, the other person as the second person, based on matching between the behavior information acquired by the information acquiring unit and the feature information retrieved from the recording unit;
wherein the action taken by the at least one of the first person and the second person, when the first person and the second person spent time together, is an action that occurred outside of a host vehicle of the personal identification apparatus.

18. (Cancelled)


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: an identification processing unit configured to identify the first person based on the biometric information of the first person acquired by the information acquiring unit, search for the feature information linked to the first person in the recording unit, and identify the other person as the second person, based on matching between the behavior information acquired by the information acquiring unit and the feature information retrieved from the recording unit; wherein the action taken by the at least one of the first person and the second person, when the first person and the second person spent time together, is an action that occurred outside of a host vehicle of the personal identification apparatus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433